Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1, 2, 7-9, 14-17, 22-24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. PG-Publication # 2020/0275417), in view of Zhu et al. (U.S. PG-Publication # 2020/0163113), and in view of prior art of record 
HUAWEI ET AL: “Resource allocation and indication for data channel", 
SGPP DRAFT: R1-1705069, vol. RAN WGL, Spokane, USA; 20170403 -
20170407, XPO51243200, hereinafter “Huawei”.



          Consider claims 1, 9, 16, 24, Takeda et al. clearly disclose a resource configuration method, comprising: 
          receiving, by a terminal, first configuration information sent by a network device, wherein the first configuration information at least comprises configuration information of a first Bandwidth Part (BWP), and the configuration information of the first BWP comprises a plurality of numerologies corresponding to the first BWP (par. 38 (to configure one or more Bandwidth Parts (BWPs, bandwidth parts, part frequency bands or part bands) to the user terminal. Configuration information of each BWP configured to the user terminal may include information indicating at least one of a numerology (e.g., subcarrier spacing) of each BWP…..The configuration information may be notified to the user terminal by higher layer signaling or Medium Access Control (MAC) signaling)). 
          However, Takeda et al. do not specifically disclose receiving, by a terminal, first configuration information sent by a network device, wherein the first configuration information at least comprises configuration information of a first Bandwidth Part (BWP). 
          In the same field of endeavor, Zhu et al. clearly show: 
          receiving, by a terminal, first configuration information sent by a network device, wherein the first configuration information at least comprises configuration information of a first Bandwidth Part (BWP) (par. 6 (receive scheduling signaling sent by a base station on a target bandwidth part, wherein the scheduling signaling carries frequency-domain resource indication information and parameter indication information, and the target bandwidth part is a bandwidth part capable of transmitting the scheduling signaling in a plurality of bandwidth parts))                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a resource configuration method, as taught by Takeda, and show receiving, by a terminal, first configuration information sent by a network device, wherein the first configuration information at least comprises configuration information of a first Bandwidth Part (BWP), as taught by Zhu, so that a UE can be informed of relevant parameters in the form of configuration information. 
          However, Takeda et al. do not specifically disclose a plurality of numerologies corresponding to the first BWP.
          In the same field of endeavor, Huawei et al. clearly show a plurality of numerologies corresponding to the first BWP (Section 2.2; fig. 5; i.e. via the SIB the different numerologies of a BWP part are configured).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a resource configuration method, as taught by Takeda, show receiving, by a terminal, first configuration information sent by a network device, wherein the first configuration information at least comprises configuration information of a first Bandwidth Part (BWP), as taught by Zhu, and show a plurality of numerologies corresponding to the first BWP, as taught by Huawei, so that a UE can be informed of relevant parameters in the form of configuration information. 



          Consider claim 2, and as applied to claim 1 above, 
                          claim 17, and as applied to claim 16 above,
Takeda et al. clearly a method, further comprising: 
          transmitting, by the terminal, a signal using at least one of the plurality of numerologies when the first BWP is in an activated state (par. 51 (the number of processing target active BWPs of the UE is one and, in addition, a case where a plurality of active BWPs including different numerologies between the wide band UEs of a single carrier are concurrently configured to the UEs have been studied)).


          Consider claim 7, and as applied to claim 1 above, 
                          claim 14, and as applied to claim 9 above,
                          claim 22, and as applied to claim 16 above,
                          claim 29, and as applied to claim 24 above,
Takeda et al. clearly disclose a method, wherein the numerology at least comprises a combination of a subcarrier spacing and a cyclic prefix (par. 47 (numerologies (an OFDM subcarrier spacing and a cyclic prefix length) for indicating a slot format or slot format related information may be determined based on parameters used to transmit and receive the SFI, may indicate which one of numerologies is used based on control information transmitted and received together with the SFI, or may be implicitly recognized based on a given signal)). 



          Consider claim 8, and as applied to claim 1 above, 
                          claim 15, and as applied to claim 9 above,
                          claim 23, and as applied to claim 16 above,
                          claim 30, and as applied to claim 24 above,
Takeda et al. clearly disclose a method, wherein the first configuration information is Radio Resource Control (RRC) signaling (par. 221 (each transmission/reception section 203 may receive information indicating an association with at least one of a pattern (e.g., slot pattern), a value of the instruction information, a part frequency band (e.g., BWP), a numerology (e.g., SCS) and a slot by higher layer signaling (e.g., RRC signaling))) or System Information (SI) (par. 186 (DL data (at least one of user data, higher layer control information and System Information Blocks (SIBs)) is transmitted on the PDSCH)).





         Claims 3, 6, 10, 13, 18, 21, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. PG-Publication # 2020/0275417), in view of Zhu et al. (U.S. PG-Publication # 2020/0163113), and HUAWEI ET AL: “Resource allocation and indication for data channel", SGPP DRAFT: R1-1705069, vol. RAN WGL, Spokane, USA; 20170403 -20170407, XPO51243200, hereinafter “Huawei”.
and in view of Takeda et al. (U.S. PG-Publication # 2020/0163068), hereinafter “Takeda 2”.


          Consider claim 3, and as applied to claim 2 above, 
                          claim 10, and as applied to claim 9 above,
                          claim 18, and as applied to claim 17 above,
                          claim 25, and as applied to claim 24 above,
Takeda et al. clearly disclose:
          receiving, by the terminal, first control information sent by the network device, wherein the first control information is used for scheduling resources, the first control information comprises first indication information, and the first indication information is used for indicating at least one first numerology in the plurality of numerologies (par. 38 (to configure one or more Bandwidth Parts (BWPs, bandwidth parts, part frequency bands or part bands) to the user terminal. Configuration information of each BWP configured to the user terminal may include information indicating at least one of a numerology (e.g., subcarrier spacing) of each BWP…..The configuration information may be notified to the user terminal by higher layer signaling or Medium Access Control (MAC) signaling); EN: This implies a plurality of numerologies corresponding to the first BWP can be provided); 
          However, Takeda et al. do not specifically disclose the first indication information. 
          In the same field of endeavor, Takeda 2 et al. clearly show:                            
          determining, by the terminal according to the first indication information, the at least one first numerology used by scheduled resources (par. 33 (The configuration information on each BWP configured for the user terminal may include information, about each BWP, indicative of at least one of numerology, frequency position (e.g., center frequency), bandwidth (e.g., the number of resource blocks (RBs), also called a Physical RB (PRB), etc.), time resource (e.g., slot (mini slot), index, period) and the like)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a resource configuration method, as taught by Takeda, and show the first indication information, as taught by Takeda 2, so that a UE can be informed of relevant parameters in the form of configuration information. 
          However, Takeda and Takeda 2 do not specifically disclose receiving, by the terminal, first control information sent by the network device, wherein the first control information is used for scheduling resources, the first control information comprises first indication information. 
          In the same field of endeavor, Zhu et al. clearly show:                   
          receiving, by the terminal, first control information sent by the network device, wherein the first control information is used for scheduling resources, the first control information comprises first indication information (par. 6 (receive scheduling signaling sent by a base station on a target bandwidth part, wherein the scheduling signaling carries frequency-domain resource indication information and parameter indication information, and the target bandwidth part is a bandwidth part capable of transmitting the scheduling signaling in a plurality of bandwidth parts)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a resource configuration method, as taught by Takeda, show the first indication information, as taught by Takeda 2, and show receiving, by the terminal, first control information sent by the network device, wherein the first control information is used for scheduling resources, the first control information comprises first indication information, as taught by Zhu, so that a UE can be informed of relevant parameters in the form of configuration information. 



          Consider claim 6, and as applied to claim 3 above, 
                          claim 13, and as applied to claim 10 above,
                          claim 21, and as applied to claim 18 above,
                          claim 28, and as applied to claim 25 above,
Takeda et al. clearly disclose:
          wherein the first control information is Downlink Control Information (DCI) (par. 44 (The SFI may be included in group common Downlink Control Information (group common DCI) carried on a downlink control channel)) or a Media Access Control Control Element (MAC CE) (par. 38 (The configuration information may be notified to the user terminal by higher layer signaling or Medium Access Control (MAC) signaling; par. 271 (the MAC signaling may be notified by, for example, an MAC Control Element (MAC CE))).


         Claims 4, 11, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. PG-Publication # 2020/0275417), in view of Zhu et al. (U.S. PG-Publication # 2020/0163113), and HUAWEI ET AL: “Resource allocation and indication for data channel", SGPP DRAFT: R1-1705069, vol. RAN WGL, Spokane, USA; 20170403 -20170407, XPO51243200, hereinafter “Huawei”, and in view of Hwang et al. (U.S. PG-Publication # 2021/0176757).


          Consider claim 4, and as applied to claim 2 above, 
                          claim 11, and as applied to claim 9 above,
                          claim 19, and as applied to claim 17 above,
                          claim 26, and as applied to claim 24 above,
Takeda et al. clearly disclose the method as described.
          However, Takeda et al. do not specifically disclose the first control information is used for scheduling resources. 
          In the same field of endeavor, Hwang et al. clearly show:                   
          receiving, by the terminal, first control information sent by the network device, wherein the first control information is used for scheduling resources (par. 78 (A bandwidth part is a set of contiguous physical resource blocks (PRBs) selected from contiguous subsets of common resource blocks (CRBs) for a given numerology on a given carrier), par. 126 (Scheduling DCI may schedule only a BWP using the same numerology as that for the scheduling DCI)); and 
          determining, by the terminal based on a predetermined rule, the first numerology used by the scheduled resources (par. 169 (A BWP index may be represented by a numerology in the priority rule or bit ordering)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a resource configuration method, as taught by Takeda, and show the first control information is used for scheduling resources, as taught by Hwang, so that a UE can be informed of relevant parameters in the form of configuration information. 





                                       

                                             Allowable Subject Matter

 	Claims 5, 12, 20 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






                                       Response to Amendment


            Applicant's arguments filed on 2/8/2022, with respect to claim 1, on pages 2-3 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Takeda does not teach or suggest “a plurality of numerologies corresponding to the first BWP”. The Examiner has modified the response with a new reference which provides “a plurality of numerologies corresponding to the first BWP”. See the above rejections of claim 1, for the relevant interpretation and citations found in Huawei, disclosing the missing limitation. 






Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
April 28, 2022